Notice of Allowability
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the Claims 1, 13, and 25 is the inclusion of the limitation, “receiving the HE PPDU including (i) a HE-SIG A field including a first duration field and (ii) a medium access control (MAC) header including a second duration field, wherein the first duration field comprises at least one most significant bit (MSB) and at least one least significant bit (LSB); obtaining a transmission opportunity (TXOP) duration value based on (i) a first value obtained based on the at least one MSB and (ii) a second value obtained based on the at least one LSB, wherein the first value multiplied by the second value relates to the TXOP duration value; and wherein a bit length of the first duration field in the HE-SIG A field is smaller than a bit length of the second duration field in the MAC header” in conjunction with all disclosed steps of functions or all disclosed structures performing corresponding functions in claims 1, 13, and 25.

Josiam et al. (US 2017/0006608) discloses “HE -SIG-A has a field identified as TXOP duration. TXOP duration is also carried in the MAC header with a bit width of 15 bits” (¶ [0307]) and “5 bits of TXOP duration is carried in HE -SIG-A followed by 10 bits of TXOP duration in the common field of HE-SIG-B” (¶ [0311]). 
Huang et al. (US 2017/0201981) discloses “The HE -SIG-A 210 field may include a transmission opportunity (TXOP) duration. The TXOP duration may be 7 bits” (¶ [0026]) and “In Example 4, the subject matter of any one or more of Examples 2-3 optionally include where the TXOP duration field comprises fewer bits than the MAC duration field” (¶ [0081]). 
Adachi et al. (US 2017/0188390) discloses “The Duration/ID field has a 16-bit length. When an MSB (most significant bit) is 0, 15 lower-order bits indicate a duration (NAV)” (¶ [0042]) and “if TXOP 
Lou et al. (US 2018/0048427) discloses “The HE-SIG-B field of the first sub-channel may carry the first piece, i.e. ceiling(N/M) most significant bit (MSB) of the duration field 2410” (¶ [0148]). 
Zhang et al. (US 2013/0044743) discloses “The OFDM symbol 204 of the second VHT SIG field 186 includes a length subfield 250, an MCS subfield 252, a reserved subfield 254, and a tail bits subfield 256. Generally, for subfields where least and most significant bits are applicable, the LSB of each subfield is the left-most bit of FIG. 5, and the MSB is the right-most bit” (¶ [0044]). 

Each of prior arts of record teaches portions of the scope of the claim above, however, it would have not been obvious to one skilled in the art to combine all prior arts to teach the claim limitations at the time of filing instant application unless knowledge from the applicant's disclosure is obtained.
Examiner notes the above limitation is novel over the prior art in view of the entirety of the claim, not just the limitation presented alone. Examiner is pointing out the subject matter of the above-described claims of which is considered novel over the prior art for the benefit of the Applicant and cannot be considered novel alone, but in context of the entirety of the claim language.
Consequently, the prior arts of record individually and as a whole do not teach the claim limitation above.
Claims 2-12 and 14-24 depending on claims 1, 13, and 25 respectively, therefore, are considered allowable on the basis as the independent claim as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jae Y. Lee whose telephone number is (571) 270-3936. The examiner can normally be reached on Monday through Friday from 7:30 AM to 5:00 PM EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAE Y LEE/
Primary Examiner, Art Unit 2466